Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office action is in response to papers filed on 8/22/2022.  Amendments made to the claims and Applicant's remarks have been entered and considered. 
In view of amendments, the Examiner withdraws the rejection mailed on 5/23/2022.  The applicant's arguments have been considered but are moot in view of the new ground(s) of rejection. 
Claims 1-17 are pending and are presented for examination.  
Applicant’s disclosure

    PNG
    media_image1.png
    694
    863
    media_image1.png
    Greyscale

[0049] Although the detailed configuration is described later, bobbin 30 further includes exposed portion 33 having exposed surface 33a which is exposed from resin mold 60. Exposed portion 33 is formed on each of opening ends 36 of insertion hole 31 of bobbin 30.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 3, 7 and 15-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 3 recites “The motor according to claim 2, wherein an inner surface of the recess is an inclined surface, and a distance between the inclined surface and a surface of the stator core decreases with distance from the surface of the resin mold”.
It is vague and indefinite.  
Said “distance from the surface of the resin mold” is indefinite as “to” relative to “from” has not been defined.  Also, the requirement with the distance from the surface of resin mold is indefinite, e.g. increasing or decreasing. 
[0087] To be more specific, as shown in FIG. 13, recess 33b which is recessed from a surface of resin mold 60 is formed on exposed portion 33A. In this exemplary embodiment, an inner surface of recess 33b of exposed portion 33A is formed in inclined surface 33c which forms a portion of exposed surface 33a. A distance between inclined surface 33c of recess 33b and a surface of stator core 10 decreases with distance from the surface of resin mold 60. 
Claims 15-16 are dependent.  
Claim 7 recites “the motor according to claim 1, wherein the exposed surface is flush with a surface of a portion of the resin mold, the portion surrounding the exposed portion”.  
It is vague and indefinite.   In the disclosed view (see markup above), the portion of the resin mold having a surface flush with the exposed surface (33a) is not surrounding the exposed portion.  “surround” means all around.  Only upper area of the exposed surface (33a) is in contact with the resin mold.  
Claim 17 (New) recites “The motor according to claim 1, wherein the protruding portion surrounds a whole circumference of an edge portion of the opening of the insertion hole”.
It is vague and indefinite which feature it is pointing to.  
Said “the protruding portion” is defined in claim 1 as a portion of the exposed portion.   
“the exposed portion having a protruding portion (33a) disposed around an opening end of the insertion hole”.  
See applicant’s disclosure above.  The protruding portion is only a portion, not surrounding a whole circumference of an edge portion of the opening of the insertion hole.  It is applied to claim 1 for examination. 
MPEP 2173.03 describes to make 112(b) rejections when the specification and the claims do not correspond. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention. 

Claims 1-3 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by HIDAKA et al (US 20150061446 A1).    
As for claim 1, HIDAKA discloses a motor comprising:
a bobbin (25, Fig. 1) having an insertion hole (markup 1) and an exposed portion (markup 2);
a coil (26) [0033] wound around the bobbin;
a stator core (22) having an excitation part (24) that is inserted into the insertion hole;
a rotor (30) disposed rotatably with respect to the stator core; and
a resin mold (12) covering the bobbin, the coil, and the stator core [0033],
wherein
the exposed portion of the bobbin has an exposed surface that is exposed from the resin mold formed on a first opening end (radially inner, Figs. 1, 2) of the insertion hole, and
the exposed portion is positioned between the stator core and the resin mold (axially viewed), the exposed portion having a protruding portion (markup 2, axially protrude) disposed around an opening end of the insertion hole.


    PNG
    media_image2.png
    226
    331
    media_image2.png
    Greyscale



    PNG
    media_image3.png
    207
    370
    media_image3.png
    Greyscale


As for claim 2, HIDAKA discloses the motor according to claim 1, wherein a recess (inside axial surface for coil) that is recessed from a surface of the resin mold is formed in the exposed portion (see markup 2).  
As for claim 3, HIDAKA discloses the motor according to claim 2, wherein an inner surface of the recess is an inclined surface (see markup 2), and
a distance between the inclined surface and a surface of the stator core (22 at upper surface) decreases with distance from the surface of the resin mold (interpreted “to the inclined surface increases”, see 112 rejection above). 
As for claim 7, HIDAKA discloses the motor according to claim 1, wherein the exposed surface is flush (on the same axial line) with a surface of a portion of the resin mold, the portion surrounding the exposed portion (either circumferentially or axially, see 112 rejection for interpretation). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made. 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4-5 and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over HIDAKA in view of Chang et al (US 20140300226 A1).  
As for claim 4, HIDAKA failed to explicitly teach the motor according to claim 1, wherein a gap that extends from the first opening end toward a second opening end on a side of the insertion hole opposite to the first opening end is formed between a surface of the stator core and an inner surface of the insertion hole.
Chang explicitly discloses a gap (grooves, Figs. 21, 21A) [0150, 0153, 0154] that extends from the first opening end toward a second opening end on a side of the insertion hole opposite to the first opening end is formed between a surface of the stator core and an inner surface of the insertion hole (for teeth). It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to combine the teachings for guiding.  
As for claim 5, HIDAKA in view of Chang teaches the motor according to claim 4, wherein the gap (grooves, Figs. 21, 21A) [0150, 0153, 0154] is formed over a whole length of the insertion hole (i.e., radial length).
Claims 13-16 are rejected same way as the claims 4-5 above, except claim 13 depends to claim 2, claim 15 depends to claim 3.    

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over HIDAKA.  
	As for claim 6, HIDAKA discloses the motor according to claim 1, wherein the bobbin has a flange (see vertical portion in detailed markup below) on the first opening end, and the protruding portion (see horizontal portion in detailed markup below) protrudes outward from the flange along a hole axis direction of the insertion hole.  It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to have a flange and a protruding portion as claimed, by considering two parts integrated, since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art.  Nerwin v. Erlichmena, 168 USPQ 177, 179.

    PNG
    media_image4.png
    310
    293
    media_image4.png
    Greyscale

Claims 1, 9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over SHIMOKAWA et al (US 20200336046 A1) in view of HIDAKA et al (US 20150061446 A1).  
As for claim 1, SHIMOKAWA discloses a motor comprising:
a bobbin (33, Fig. 1) [0045] having an insertion hole (for teeth is obvious forming hole) [0046-0047] and an exposed portion (markup below);
a coil (32) [0045-0049] wound around the bobbin;
a stator core (31) having an excitation part (teeth) that is inserted into the insertion hole (for teeth is obvious forming hole);
a rotor (2) disposed rotatably with respect to the stator core; and
a resin mold (markup) covering the bobbin, the coil, and the stator core [0049],
wherein
the exposed portion of the bobbin has an exposed surface that is exposed from the resin mold formed on a first opening end (radially inner, Fig. 1) of the insertion hole, and
the exposed portion is positioned between the stator core and the resin mold (axially viewed), the exposed portion having a protruding portion (markup, axially protrude) disposed around an opening end of the insertion hole.  


    PNG
    media_image5.png
    462
    665
    media_image5.png
    Greyscale

SHIMOKAWA does not clearly disclose a bobbin (33, Fig. 1) [0045] having an insertion hole; a stator core (31) having an excitation part (teeth) that is inserted into the insertion hole. 
HIDAKA discloses a motor comprising: a bobbin (25, Fig. 1) having an insertion hole (markup 1 in claim 1 above) and an exposed portion (markup 2 in claim 1 anticipated by HIDAKA above); a stator core (22) having an excitation part (24) that is inserted into the insertion hole; a resin mold (12) covering the bobbin, the coil, and the stator core [0033]. It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to combine the teachings for electric insulation of each teeth.  
As for claim 9, SHIMOKAWA in view of HIDAKA discloses the motor according to claim 1, SHIMOKAWA discloses further comprising a circuit board (4) mounted with an electronic part for controlling a supply of electricity to the coil, and the circuit board is covered by the resin mold (Fig. 1).
As for claim 11, SHIMOKAWA discloses a blower comprising: a motor; and an impeller (13b, Figs. 14-15) mounted on a shaft of the rotor.  SHIMOKAWA does not discloses the motor according to claim 1.  HIDAKA discloses the motor according to claim 1.  It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to combine the teachings for electric insulation of each teeth.  

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over FUJII et al (US 20160197530 A1) in further view of SHIMOKAWA and HIDAKA. 
 As for claim 12, FUJII discloses a refrigerator [0001] comprising:
the blower (fan-driving brushless DC motor, when it is employed in a refrigerator, it is obvious being an air blower);
a control unit (“power driving circuit”) [0040] for controlling the blower (since the motor is fan-driving as blower in refrigerator); and
a refrigerating compartment or a freezing compartment (inherent element in refrigerator), wherein the blower is configured to supply cool air to the refrigerating compartment or the freezing compartment.
FUJII failed to disclose the blower according to claim 11.  
SHIMOKAWA and HIDAKA discloses the blower according to claim 11.  
Note that FUJII teaches [0001] the fan-driving brushless DC motor can be configured either in refrigerators or air conditioners, and air blowers.   
It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to combine the teachings to configure the motor as a blower in refrigerator for fan driving in the refrigerator.  

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over HIDAKA et al (US 20150061446 A1) in view of JANG et al (US 20150137637 A1).  
As for claim 17, HIDAKA failed to explicitly teach the motor according to claim 1 wherein the protruding portion surrounds a whole circumference of an edge portion of the opening of the insertion hole.  JANG explicitly teaches a bobbin (20, 30, Fig. 2) such that protruding portion surrounds a whole circumference of an edge portion of the opening of the insertion hole (for teeth).  (see 112 rejection above.  It is interpreted either by stator circle or “an edge portion” as a part.   

Allowable Subject Matter
Claims 8 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
8. (Currently Amended) The motor according to claim 6, wherein the exposed surface is a rectangular-shaped frame body mounted on an outer surface of the flange.
10. (Previously presented) The motor according to claim 1, wherein the stator core includes: a first segment core; and a second segment core that is connected to the first segment core, the first segment core is formed so as to surround the rotor, and
the second segment core is the excitation part.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN K KIM whose telephone number is (571)270-5072 and fax number is (571)270-5072.  The examiner can normally be reached on 7AM-3PMPM. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOHN K KIM/Primary Examiner, Art Unit 2834